Exhibit 10.1

 

JOINDER AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT

THIS JOINDER AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT dated as of
January 2, 2015 (this “Agreement”), by and among the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof as New Term Lenders (each a “New Term Lender”  and collectively the “New
Term Lenders”), LUMOS NETWORKS OPERATING COMPANY, a Delaware corporation
(“Borrower”), the Subsidiary Guarantors (as defined in the Credit Agreement),
each of the Negative Pledgors (as defined in the Credit Agreement),  COBANK, ACB
(“CoBank”),  as Administrative Agent and Collateral Agent, each of FIFTH THIRD
BANK,  ROYAL BANK OF CANADA and BRANCH BANKING AND TRUST COMPANY, as
Documentation Agents for the Series C New Term Advances (as defined below), and
each of the other financial institutions executing this Agreement and identified
as a Lender on the signature pages hereto (the “Lenders”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of April 30,
2013 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein, unless otherwise
defined herein, being used herein as therein defined; the definitional
provisions set forth in Section 1.02 of the Credit Agreement shall be deemed
incorporated herein as if fully set forth herein), by and among the Borrower,
the Subsidiary Guarantors party thereto, the Lenders party thereto, and CoBank
as Administrative Agent and Collateral Agent;

WHEREAS, subject to the terms and conditions of the Credit Agreement, New Term
Commitments may be provided to the Borrower pursuant to one or more Joinder
Agreements entered into by the Borrower, the Subsidiary Guarantors, the New Term
Lenders and the Administrative Agent; and

WHEREAS, the Required Lenders have further agreed to certain modifications to
the Credit Agreement as more fully described herein;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1.  Amendments to Credit Agreement.    In reliance on the
representations and warranties of the Loan Parties and the Negative Pledgors
contained in this Agreement and in connection with the Borrower’s request
therefor, and subject to the effectiveness of this Agreement as described in
Section 6 below,

(A) The definitions of “Change of Control,” “Dividend Suspension Period” and
“Fee Letter” contained in Section 1.01 of the Credit Agreement are hereby
amended and restated in their entirety as set forth below:

“Change of Control” means the occurrence of the following:  (a) the Parent shall
cease to control, hold or own, directly or indirectly, the voting power or
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934) of all Voting Interests of the Borrower (or
other securities convertible into such Voting Interests), or (b) during any
period of up to 24 consecutive months, commencing after the date of this
Agreement, a majority of the board of directors of the Borrower shall cease to
consist of either Continuing Directors or individuals whose initial nomination
for, or assumption of office as, a member of



 

--------------------------------------------------------------------------------

 

that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group; (c) the occurrence of any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Borrower; (d) the
occurrence of any consolidation or merger of the Borrower in which the Borrower
is not the continuing or surviving corporation or pursuant to which common
shares of the Borrower will be converted into cash, securities or other
property, or (e) other than pursuant to a transaction permitted by this
Agreement, the Borrower shall cease to control, hold or own, directly or
indirectly, the voting power or beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of all Voting
Interests of any of the Subsidiary Guarantors or the Negative Pledgors (or other
securities convertible into such Voting Interests).

“Dividend Suspension Period” shall refer to the time period, (a) beginning on
the date when any financial statement, any certificate from a Responsible
Officer, or any other information shall have been delivered to, or obtained by,
the Administrative Agent pursuant to the terms hereof which, in any such case,
shall demonstrate that the Leverage Ratio as of such date (determined as of such
date to be the ratio of (1) Consolidated Debt for Borrowed Money as of the date
of such financial statement, certificate or information to (2) EBITDA as of the
four Fiscal Quarter period most recently then ended for which such financial
statements have been delivered pursuant to Section 5.03(b) or (c)) exceeds: (i)
4.75:1.00 for the period commencing on the Second Amendment Effective Date
through December 31, 2015, (ii) 4.50:1.00 for the period commencing on January
1, 2016 through December 31, 2016, (iii) 4.25:1.00 for the period commencing on
January 1, 2017 through December 31, 2017, (iv) 4.00:1.00 for the period
commencing on January 1, 2018 through December 31, 2018 and (v) 3.75:1.00 for
the period commencing on January 1, 2019 and thereafter; and (b) ending on the
date on which the Borrower shall have delivered, pursuant to the terms hereof,
financial statements and a certificate with supporting calculations from a
Responsible Officer demonstrating that the Leverage Ratio is less than the
applicable ratio set forth in clauses (i)-(v) of this definition as of such date
(taking into account for such purposes EBITDA as of the four Fiscal Quarter
period most recently then ended for which financial statements have been
delivered pursuant to Section 5.03(b) or (c) and Consolidated Debt for Borrowed
Money as of the date of the applicable Restricted Payment).

“Fee Letter” means, individually and collectively, as the context may require,
(i) the senior credit facility fee letter, dated February 28, 2013, among the
Borrower, CoBank, ACB, as a Lead Arranger and the Administrative Agent and (ii)
the senior incremental term loan credit facility fee letter, dated October 24,
2014, among the Borrower, CoBank, ACB, as a Lead Arranger and the Administrative
Agent.

(B) The following defined term “Second Amendment Effective Date” is hereby added
to Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“Second Amendment Effective Date” means January 2, 2015.

(C) Section 2.07(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(b)Applicable Margins.  Initially from the Second Amendment Effective Date, and
continuing through the day immediately preceding the first Adjustment Date
occurring after the Second Amendment Effective Date, the Applicable Margins and
Commitment Fee Margin shall be the applicable per annum percentage set forth in
the pricing table below based on the pro forma Leverage Ratio certified by the
Borrower in the Closing Certificate delivered by the



2

 

--------------------------------------------------------------------------------

 

Borrower on the Second Amendment Effective Date.  Thereafter, the Applicable
Margins and Commitment Fee Margin shall be for each Calculation Period the
applicable per annum percentage set forth in the pricing table below opposite
the applicable Leverage Ratio of the Borrower, determined on a consolidated
basis for the Borrower and its Subsidiaries as set forth in the most recently
delivered Compliance Certificate received by the Administrative Agent pursuant
to Section 5.03; provided, that, in the event that (i) the Administrative Agent
shall not receive the financial statements and the Compliance Certificate
required pursuant to Section 5.03 when due, or (ii) at the option of the
Administrative Agent or Required Lenders, an Event of Default occurs, then from
such due date or dates or the date of the earliest to occur of all existing
Events of Default and until the fifth Business Day following the Administrative
Agent’s receipt of such overdue financial statements, Compliance Certificate
(and in the event a decrease in the applicable margin is then warranted, receipt
of the Borrower’s written request to decrease such margin) or the waiver of all
existing Defaults, the Applicable Margins and Commitment Fee Margin shall be the
applicable per annum percentage set forth in Level I of the pricing table below.

 

 

 

 

 

 

 

 

PRICING TABLE

Level

Leverage Ratio

Revolving Credit and Term Loan A Base Rate Margin

Term Loan B Base Rate Margin

Revolving Credit and Term Loan A Eurodollar Rate Margin

Term Loan B Eurodollar Rate Margin

Commitment Fee Margin

I

≥ 4.50

2.750%

3.000%

3.750%

4.000%

0.750%

II

≥ 4.00 and <4.50

2.250%

2.500%

3.250%

3.500%

0.500%

III

> 3.00 and <4.00

2.000%

2.250%

3.000%

3.250%

0.500%

IV

<3.00

1.750%

2.000%

2.7500%

3.000%

0.375%

 

If the Administrative Agent determines that (i) the Leverage Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Leverage Ratio would have resulted in different pricing for
any period, then (1) if the proper calculation of the Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall automatically and
retroactively be obligated to pay to the Administrative Agent, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest that should have been paid for such period over the amount of
interest actually paid for such period; and (2) if the proper calculation of the
Leverage Ratio would have resulted in lower pricing for such period, the
Administrative Agent and the Lenders shall have no obligation to repay any
interest to the Borrower; provided that if a proper calculation of the Leverage
Ratio would have resulted in higher pricing for one or more periods and lower
pricing for one or more other periods (due to the shifting of income or expenses
from one period to another period or any similar reason), then the amount
payable by the Borrower pursuant to clause (1) above shall be based upon the
excess, if any, of the amount of interest that should have been paid for all
applicable periods over the amount of interest paid for all such periods.



3

 

--------------------------------------------------------------------------------

 

(D) Section 5.02(e)(vi) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(vi)sales, transfers or other dispositions of assets, so long as (a) the
purchase price paid to the Borrower or such Subsidiary for any such asset and
related assets shall be no less than the fair market value of such asset and
related assets at the time of such sale, transfer or disposition, (b) the
purchase price for any such asset and related assets shall be paid to the
Borrower or such Subsidiary solely in cash, (c) no Default shall have occurred
and be continuing or would result from any such sale, transfer or other
disposition, (d) immediately after giving effect to such sale, transfer or other
disposition, the pro forma Leverage Ratio at the time of such sale, transfer or
other disposition shall be no greater than (i) 4.75:1.00 for sales, transfers or
other dispositions closing during the period from the Second Amendment Effective
Date through December 31, 2015, (ii) 4.50:1.00 for sales, transfers or other
dispositions closing during the period from January 1, 2016 through December 31,
2016, (iii) 4.25:1.00 for sales, transfers or other dispositions closing during
the period from January 1, 2017 through December 31, 2017, (iv) 4.00:1.00 for
sales, transfers or other dispositions closing during the period from January 1,
2018 through December 31, 2018 and (v) 3.75 to 1.00 for sales transfers and
other dispositions closing on January 1, 2019 and thereafter, and in each case
calculated by taking into account (x) EBITDA for the four Fiscal Quarter period
most recently then ended for which financial statements have been delivered
pursuant to Section 5.03(b) or (c) on a pro forma basis as though such sale,
transfer or other disposition had been consummated as of the first day of the
fiscal period covered thereby and (y) Consolidated Debt for Borrowed Money as of
the date of such sale, transfer or other disposition, and (e) the aggregate
purchase price paid to the Borrower and all of its Subsidiaries for all such
assets pursuant to this clause (vi) shall not exceed $50,000,000 in the
aggregate; provided that, notwithstanding the proviso appearing at the end of
the definition of “Net Cash Proceeds”, all Net Cash Proceeds received by the
Borrower and all of its Subsidiaries for all such assets pursuant to this clause
(vi) shall be subject to Section 2.06(b)(ii)(A).

(E) Section 5.02(f)(vi)(C) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(C)immediately after giving effect to such purchase or other acquisition, the
pro forma Leverage Ratio at the time of such purchase or other acquisition shall
be no greater than (i) 4.75:1.00 for such purchase or other acquisition closing
on or before December 31, 2015, (ii) 4.50:1.00 for such purchase or other
acquisition closing during the period from January 1, 2016 through December 31,
2016, (iii) 4.25:1.00 for such purchase or other acquisition closing during the
period from January 1, 2017 through December 31, 2017, (iv) 4.00:1.00 for such
purchase or other acquisition closing during the period from January 1, 2018
through December 31, 2018 and (v) 3.75 to 1.00 for such purchase or other
acquisition closing on January 1, 2019 and thereafter, in each case calculated
by taking into account (x) EBITDA for the four Fiscal Quarter period most
recently then ended for which financial statements have been delivered pursuant
to Section 5.03(b) or (c) on a pro forma basis as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby and (y) Consolidated Debt for Borrowed Money as of the date of
such purchase or acquisition;

(F)Section 5.02(g)(vii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(vii)except during any Dividend Suspension Period and so long as no Default
exists before or will result after giving effect to such Restricted Payment on a
pro forma basis, the



4

 

--------------------------------------------------------------------------------

 

Borrower may make Restricted Payments in an amount not to exceed the current
Distributable Amount; provided that at the time of any proposed Restricted
Payment pursuant to this clause (vii), (a) the Borrower’s Leverage Ratio shall
be less than or equal to:  (i) 4.75:1.00 for the period commencing on the Second
Amendment Effective Date through December 31, 2015, (ii) 4.50:1.00 for the
period commencing on January 1, 2016 through December 31, 2016, (iii) 4.25:1.00
for the period commencing January 1, 2017 through December 31, 2017, (iv)
4.00:1.00 for the period commencing January 1, 2018 through December 31, 2018
and (v) 3.75:1.00 for the period commencing January 1, 2019 and thereafter,
calculated based on (1) Consolidated Debt for Borrowed Money as of such date and
(2) EBITDA for the four Fiscal Quarter period most recently then ended for which
financial statements have been delivered pursuant to Section 5.03(b) or (c), and
(b) if the Borrower has incurred any Debt for Borrowed Money since the last day
of the Fiscal Quarter most recently then ended for which financial statements
have been delivered pursuant to Section 5.03(b) or (c), the Borrower shall,
prior to making such Restricted Payment, deliver a certificate with supporting
calculations from a Responsible Officer demonstrating compliance with the
Leverage Ratio requirement set forth above in clause (A);

(G)Section 5.04(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(a)Leverage Ratio.  Maintain at all times, measured at the end of each Fiscal
Quarter, a Leverage Ratio of not more than (i) 5.00:1.00 for the
period commencing on the Second Amendment Effective Date through December 31,
2015, (ii) 4.75:1.00 for the period commencing January 1, 2016 through December
31, 2016, (iii) 4.50:1.00 for the period commencing January 1, 2017 through
December 31, 2017, (iv) 4.25:1.00 for the period commencing January 1, 2018
through December 31, 2018 and (v) 4.00:1.00 for the period commencing January 1,
2019 and thereafter.

(H)Exhibit J – Form of Compliance Certificate,  Annex A,  Covenant 5.04(a) of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

COVENANT 5.04(a)

Leverage Ratio

 

 

 

As of the fiscal year/quarter ended ______________, __________.

(A) Consolidated Debt for Borrowed Money

$ __________

(B) EBITDA (calculated for the then most recently completed Measurement Period)

$ __________

Leverage Ratio = (A) ÷ (B)

=           :1.0

 





5

 

--------------------------------------------------------------------------------

 



Required Ratio:  Not more than

 

Date

Covenant

Second Amendment Effective Date through December 31, 2015

5.00:1.00

January 1, 2016 through December 31, 2016

4.75:1.00

January 1, 2017 through December 31, 2017

4.50:1.00

January 1, 2018 through December 31, 2018

4.25:1.00

January 1, 2019 and thereafter

4.00:1.00

 

 

 

 

Compliance:

Yes

No

 

SECTION 2.  Joinder.  In reliance on the representations and warranties of the
Loan Parties and the Negative Pledgors contained in this Agreement and in
connection with the Borrower’s request therefor, and subject to the
effectiveness of this Agreement as described in Section 6 below,

(A) Each New Term Lender party hereto hereby agrees to commit to provide its
respective New Term Commitment as set forth on Schedule A annexed hereto, on the
terms and subject to the conditions set forth in the Agreement (the “Series C
New Term Advances”).

(B) Each New Term Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent and the Collateral Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a New Term Lender.

(C)Each New Term Lender hereby agrees to make the Series C New Term Advances on
the following terms and conditions:

(i)Applicable Margin.  The Applicable Margin for the Series C New Term Advances
will be determined in accordance in Section 2.07(b) of the Credit Agreement
pursuant to the pricing table below:





6

 

--------------------------------------------------------------------------------

 



 

PRICING TABLE

 

 

 

 

 

Level

Leverage Ratio

Base Rate Margin

Eurodollar Rate Margin

I

≥ 4.50x

3.000%

4.000%

II

≥ 4.00x and < 4.50x

2.500%

3.500%

III

≥ 3.00x and < 4.00x

2.250%

3.250%

IV

< 3.00x

2.000%

3.000%

 

(ii)Principal Payments.  The Borrower shall make principal payments on the
Series C New Term Advances in installments on the dates and in the amounts set
forth below:

 

 

 

 

 

 

 

 

(A)

Payment

Date

(B)

Scheduled

Repayment of

Series C New Term Advances

June 30, 2015

$70,000

September 30, 2015

$70,000

December 31, 2015

$70,000

March 31, 2016

$70,000

June 30, 2016

$70,000

September 30, 2016

$70,000

December 31, 2016

$70,000

March 31, 2017

$70,000

June 30, 2017

$70,000

September 30, 2017

$70,000

December 31, 2017

$70,000

March 31, 2018

$70,000

June 30, 2018

$70,000



7

 

--------------------------------------------------------------------------------

 

September 30, 2018

$70,000

December 31, 2018

$70,000

March 31, 2019

$70,000

June 30, 2019

$70,000

Termination Date

$26,810,000

TOTAL

$28,000,000

 

(iii)Voluntary and Mandatory Prepayments.    Scheduled installments of principal
of the Series C New Term Advances set forth above shall be reduced in connection
with any voluntary or mandatory prepayments of the Series C New Term Advances in
accordance with Section 2.06 of the Credit Agreement; provided that the final
installment payable by the Borrower in respect of the Series C New Term Advances
on such date shall be in an amount, if such amount is different from the amount
specified above, sufficient to repay all amounts owing by the Borrower under the
Credit Agreement with respect to the Series C New Term Advances.

(iv)Termination Date.  For purposes of clause (b) of the definition of
“Termination Date,” for the Series C New Term Advances shall be September 30,
2019.  The weighted average life of the Series C New Term Advances is not
shorter than the remaining average life to maturity of the Term B Advances,
determined as of the Second Amendment Effective Date.

(v)Use of Proceeds.  The proceeds of the Series C New Term Advances shall be
used solely to pay fees, costs and expenses related to new Fiber-to-the-Cell
projects of the Borrower.

(vi)Other Fees.  The original issue discount or the upfront fees applicable to
the Series C New Term Advances do not exceed 1.0%.

(vii)Borrowing.  This Agreement represents the Borrower’s request to borrow the
Series C New Term Advances from the New Term Lenders as follows:

 

 

 

(a)

Business Day of New Term Borrowing:

January 2, 2015

(b) 

Amount of New Term Borrowing: 

$28,000,000.00

(c)

Interest rate option:

X     a. Base Rate Advance(s)

◻    b. Eurodollar Rate Advances with an initial Interest Period of _____
month(s)

(D)New Term Lenders.  Each New Term Lender acknowledges and agrees that upon its
execution of this Agreement and the making of Series C New Term Advances that
such New Term Lender shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall perform all the obligations of and shall have
all rights of a Lender thereunder.





8

 

--------------------------------------------------------------------------------

 

(E)Credit Agreement Governs.  Except as set forth in this Agreement, Series C
New Term Advances shall otherwise be subject to the provisions of the Credit
Agreement and the other Loan Documents.

(F)Eligible Assignee.    By its execution of this Agreement, each New Term
Lender represents and warrants that it is an Eligible Assignee.

(G)Notice.  For purposes of the Credit Agreement, the initial notice address of
each New Term Lender shall be as set forth in its Administrative Questionnaire.

(H)Foreign Lenders.  For each New Term Lender that is a Foreign Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such New Term Lender may be required to deliver to Administrative Agent pursuant
to Section 2.12(g) of the Credit Agreement.

SECTION 3.    Borrower’s Certifications.  By its execution of this Agreement the
Borrower hereby certifies that:

(A)The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof, before and after giving effect to the Series C New Term
Advances, to the same extent as though made on and as of the date hereof, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case as of such earlier date;

(B)No event has occurred and is continuing or would result from the consummation
of the Series C New Term Advances contemplated hereby that would constitute a
Default or Event of Default;

(C)The Borrower and its Subsidiaries have each performed in all material
respects all agreements and satisfied all conditions which the Credit Agreement,
as amended by this Agreement, or any other Loan Document provides shall be
performed or satisfied by it on or before the date hereof;

(D)The Leverage Ratio and Interest Coverage Ratio, calculated by taking into
account EBITDA for the four Fiscal Quarter period most recently then ended for
which financial statements have been delivered pursuant to Section 5.03(b) or
(c) of the Credit Agreement and Consolidated Debt for Borrowed Money of the
Borrower and its Subsidiaries as of the Increased Amount Date and after giving
effect to the Series C New Term Advances (including, without limitation, the
application of proceeds thereof), shall be less than the levels set forth with
respect thereto in Section 5.04 of the Credit Agreement, as amended by this
Agreement;

(E)Since December 31, 2012, there has been no Material Adverse Effect; and

(F)The Series C New Term Advances comply in all respects with the Credit
Agreement, as amended by this Agreement, including, without limitation, Section
2.17.

SECTION 4.  Loan Party and Negative Pledgors Certifications.    By their
execution of this Agreement, each of the Loan Parties and the Negative Pledgors
hereby certifies that:

(A) Such entity has the right and power to execute, deliver and perform its
obligations under this Agreement in accordance with its terms;

(B) Such entity has taken all necessary action to authorize it to execute,
deliver and perform its obligations under this Agreement in accordance with its
terms;



9

 

--------------------------------------------------------------------------------

 

(C) This Agreement has been duly executed and delivered by such entity and is a
legal, valid and binding obligation of it, enforceable against it in accordance
with its terms;

(D) The execution, delivery and performance of this Agreement in accordance with
its terms do not and will not, by the passage of time, the giving of notice or
otherwise,

(i)



require any Governmental Authorization or violate any Applicable Law relating to
such entity other than Governmental Authorizations which have already been
obtained;

(ii)



conflict with, result in a breach of or constitute a default under the
organizational documents of such entity;

(iii)



conflict with any material provision of any indenture, agreement or other
instrument to which it is a party or by which it or any of its properties may be
bound or any Governmental Authorization relating to it; or

(iv)



result in or require the creation or imposition of any lien (except as permitted
by the Loan Documents) upon or with respect to any property now owned or
hereafter acquired by such entity.

SECTION 5.  Reaffirmation.  Each Loan Party and Negative Pledgor hereby confirms
and agrees (a) to the terms and provisions of this Agreement, (b) that its
obligations under the Credit Agreement, the Collateral Documents and the other
Loan Documents to which it is a party is and shall continue to be in full force
and effect, and (c) as to the Guarantors, that the Guaranteed Obligations
guaranteed by and the Secured Obligations secured by each such applicable Loan
Document include any and all Obligations of the Borrower and the other Loan
Parties to the Secured Parties under the Credit Agreement with respect to the
Series C New Term Advances.

SECTION 6.  Conditions Precedent.  This Joinder Agreement shall be effective
only upon:

(A) Receipt by the Administrative Agent of an executed counterpart of this
Agreement signed by the Required Lenders, each New Term Lender, each Loan Party
and each Negative Pledgor;

(B) Receipt by the Administrative Agent of the New Term Notes evidencing the
Series C Term Loan Advances, in form and substance reasonably satisfactory to
the Administrative Agent, duly executed and delivered on behalf of the Borrower
and payable to the New Term Lenders, to the extent requested by the New Term
Lenders pursuant to the terms of Section 2.16 of the Credit Agreement;

(C) Receipt by the Administrative Agent of the results of the results of a
recent lien search for at least the last five years against each Loan Party’s
and each Negative Pledgor’s current legal names, (i) for UCC liens in the
jurisdiction of such Loan Party’s or Negative Pledgor’s formation, (ii) for UCC
liens in the jurisdiction of such Loan Party’s or Negative Pledgor’s chief
executive office and principal place of business if such Loan Party or Negative
Pledgor is a transmitting utility under the Applicable Law of such jurisdiction,
and (iii) for pending suit and judgment, bankruptcy, fixture and federal and
state tax liens in the jurisdiction of such Loan Party’s or Negative Pledgor’s
chief executive office and principal place of business, and such search shall
reveal no liens on any of the assets of the Loan Parties or the Negative
Pledgors except for liens permitted hereunder or discharged on or prior to the
Second Amendment Effective Date pursuant to documentation satisfactory to the
Administrative Agent;



10

 

--------------------------------------------------------------------------------

 

(D) Receipt by the Administrative Agent of evidence that all other action that
the Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority Liens created under the Security Agreement and any
other Collateral Document has been taken;

(E) Receipt by the Administrative Agent of a Closing Certificate, in form and
substance satisfactory to the Administrative Agent, setting forth, among other
items, the calculations (in reasonable detail) demonstrating pro forma
compliance with the financial tests described in Section 5.04 of the Credit
Agreement, as amended by this Agreement, after giving effect to the Series C New
Term Advances (including, without limitation, the application of proceeds
thereof), signed on behalf of the Borrower by its President or Vice President,
dated as of the date hereof (and the statements made in such certificate shall
be true and correct as of the date hereof);

(F) Receipt by the Administrative Agent of a certificate of each Loan Party and
each Negative Pledgor, in form and substance satisfactory to the Administrative
Agent, signed on behalf of such Loan Party or Negative Pledgor by its President
or a Vice President and its Secretary or an Assistant Secretary, dated the date
of the date hereof (and the statements made in such certificate shall be true on
and as of the date of the date hereof), together with appropriate insertions and
attachments, certifying:  (i) that attached thereto is a true and complete copy
of the articles of incorporation or organization, as the case may be, of such
Person and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation or
organization (or as to any Loan Party, other than the Borrower, or any Negative
Pledgor certifying that there have been no amendments or modifications to the
articles of incorporation or incorporation to those delivered pursuant to
Section 3.01(a)(viii) of the Credit Agreement); (ii) that attached thereto is
are certificates from the appropriate state officials as to the continued
existence and good standing or existence (as applicable) of such Person in each
state where incorporated or organized or corresponding to Section 4.01(a)(ii) of
the Credit Agreement; (iii) that attached thereto is a true and complete copy of
the bylaws, partnership agreement or operating agreement, as the case may be, of
such Person as in effect on the date hereof (or as to any Loan Party, other than
the Borrower, or any Negative Pledgor certifying that there have been no
amendments or modifications to the bylaws, partnership agreement or operating
agreement, as the case may be, of such Person to those delivered pursuant to
Section 3.01(a)(viii) of the Credit Agreement); (iv) that attached thereto is a
true and complete copy of resolutions or consents duly adopted by the board of
directors, members or managers of such Person, as applicable, authorizing the
borrowings, pledges, guarantees or other agreements or confirmations
contemplated hereunder and the execution, delivery and performance of this
Agreement; and (v) as to the incumbency and genuineness of the signature of each
officer of such Person executing this Agreement;

(G) Receipt of such financial, business and other information regarding each
Loan Party and its Subsidiaries as the Lender Parties shall have reasonably
requested, including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Employee
Benefit Plans, collective bargaining agreements and other arrangements with
employees, and forecasts prepared by management of the Borrower, in form and
substance satisfactory to the Lender Parties, of income statements and cash flow
statements on a quarterly basis for the first year following the date of the
date hereof and on an annual basis for each year thereafter until the
Termination Date for the Series C New Term Advances;

(H) All FCC, PUC and other Governmental Authorizations and third party consents
and approvals necessary in connection with the Series C New Term Advances shall
have been made or obtained and all waiting periods expired (without the
imposition of any conditions that are not reasonably acceptable to the Lender
Parties) and shall remain in effect; and no Applicable Law shall be applicable
in the judgment of the Lender Parties, in each case that restrains, prevents or
imposes materially adverse conditions upon the Series C New Term Advances or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them;



11

 

--------------------------------------------------------------------------------

 

(I) Receipt by the Administrative Agent of a Solvency Certificate, in
substantially the form of Exhibit G to the Credit Agreement, from the chief
financial officer of the Borrower, attesting to the solvency of the Borrower and
its Subsidiaries, taken as a whole, after giving effect to the Series C New Term
Advances on the date hereof;

(J) The Lender Parties shall be reasonably satisfied with the corporate and
legal structure of the Loan Parties and each of their Subsidiaries, including,
without limitation, the charter and bylaws, or similar governing documents, of
the Loan Parties and each of their Subsidiaries and each agreement or instrument
relating thereto;

(K) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any Governmental Authority that (i) could reasonably be expected to have a
Material Adverse Effect or (ii) purports to materially adversely affect the
legality, validity or enforceability of any Loan Document or the consummation of
the Series C New Term Advances;

(L) Receipt by the Administrative Agent of a favorable opinion of (i) Troutman
Sanders LLP, counsel for the Loan Parties and the Negative Pledgors, and (ii)
Hunton & Williams LLP, regulatory counsel for certain Loan Parties and the
Negative Pledgors as to Virginia, and as to such other matters as any Lender
Party through the Administrative Agent may reasonably request;

(M) At least five (5) Business Days prior to the date of the date hereof, all
documentation and other information requested by (or on behalf of) any Lender in
order to comply with requirements of any Applicable Laws relating to financing
terrorism, “know your customer” or money laundering, including Executive Order
No. 13224, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department's Office
of Foreign Asset Control; and

(N) The Borrower shall have paid or shall be paying concurrently on the date of
the date hereof all accrued fees of the Agents and the Lender Parties and all
accrued expenses of the Agents (including the accrued fees and expenses of
counsel to the Administrative Agent and local counsel to the Lender Parties in
connection with this Agreement) which have been invoiced to the Borrower at
least one Business Day prior to the date of the date hereof.

SECTION 7.    Amendment, Modification and Waiver.  This Agreement shall not
constitute a novation of the Credit Agreement, the Security Agreement, the
Negative Pledge Agreement, or any other Loan Document.  All references to any
agreement or instrument amended hereby in such agreement or instrument, in any
other Loan Document or in any other documents, instruments or agreements
executed or delivered in connection therewith, shall be deemed a reference to
such agreement or instrument as amended by this Agreement.  Except as expressly
provided in this Agreement, the execution and delivery of this Agreement does
not and will not amend, modify or supplement any provision of, or constitute a
consent to or a waiver of any noncompliance with the provisions of, the Loan
Documents, and, except as specifically provided in this Agreement, the Loan
Documents shall remain in full force and effect.  This Agreement may not be
amended, modified or waived except in accordance with Section 9.01 of the Credit
Agreement.

SECTION 8.  Entire Agreement.  This Agreement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.





12

 

--------------------------------------------------------------------------------

 

SECTION 9.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICTS
OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.  Jurisdiction.  Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof and agrees that all claims in respect
of any action, litigation or proceeding of any kind or description, whether in
law or equity, whether in contract or in tort or otherwise may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.   Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.  Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any other Agent, any Lender or the Issuing Bank may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

SECTION 11.  Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.02 of the
Credit Agreement, other than by telecopier and electronic
communication.  Nothing in this Agreement will affect the right of the
Administrative Agent or the other Secured Parties to serve process in any other
manner permitted by Applicable Law.

SECTION 12.  Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 13.  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 14.  Counterparts.  This Agreement may be executed and delivered in one
or more counterparts and any counterpart hereof may be delivered by telecopier
transmission or by electronically mailed transmission of a scanned copy, which
shall have the same force and effect as an original.

SECTION 15.    Credit Agreement.  This Agreement shall be governed by and shall
be construed and enforced in accordance with all provisions of the Credit
Agreement.

[Remainder of page intentionally left blank; signatures follow]

 

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first above
written.

LUMOS NETWORKS OPERATING COMPANY, as Borrower

By:
Johan Broekhuysen
Executive Vice President, Chief Financial Officer, Chief Accounting Officer and
Treasurer

 

LUMOS MEDIA INC.

LUMOS PAYROLL CORP.

LUMOS NETWORKS OF WEST VIRGINIA INC.

LUMOS NETWORKS INC.

ROANOKE & BOTETOURT NETWORK LLC

NTELOS NET LLC

FIBERNET OF VIRGINIA INC.

MOUNTAINEER TELECOMMUNICATIONS, LLC

LUMOS NETWORKS LLC

FIBERNET OF OHIO, LLC

FIBERNET TELECOMMUNICATIONS OF 

PENNSYLVANIA, LLC, as Subsidiary Guarantors

By:
Johan Broekhuysen
Executive Vice President and Chief Financial Officer

 

LUMOS TELEPHONE OF VIRGINIA LLC,  
R & B TELEPHONE LLC,  
LUMOS TELEPHONE INC.,  
LUMOS TELEPHONE OF BOTETOURT INC., as Negative Pledgors

 

By:________________________________________
Johan Broekhuysen
Executive Vice President and Chief Financial Officer

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 



[Signatures Continued from Previous Page]

 

COBANK, ACB, as Administrative Agent, Collateral Agent, Lead Arranger,
Bookrunner, Issuing Bank, a New Term Lender and a Lender

 

 

 

By:
Gloria Hancock
Vice President

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

FIFTH THIRD BANK, as Documentation Agent for the Series C New Term Advances, a
New Term Lender and a Lender

 

By:
Name:
Title:

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

ROYAL BANK OF CANADA, as Documentation Agent for the Series C New Term Advances,
a New Term Lender and a Lender

 

 

By:
Name:
Title:

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

BRANCH BANKING AND TRUST COMPANY, as Documentation Agent for the Series C New
Term Advances, a New Term Lender and a Lender

 

By:
Name:
Title:

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]

 





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

MUFG UNION BANK, N.A., as a Lender

 

By:
Name:
Title:

 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]

 





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

BROWN BROTHERS HARRIMAN & CO., as a Lender

 

By:
Name:
Title:

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

FARM CREDIT BANK OF TEXAS, as a Voting Participant pursuant to Section 9.07(D)
of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

AGFIRST FARM CREDIT BANK, as a Voting Participant pursuant to Section 9.07(D) of
the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA, as a Voting Participant pursuant to
Section 9.07(D) of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

AGSTAR FINANCIAL SERVICES, FLCA, as a Voting Participant pursuant to Section
9.07(D) of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

1ST FARM CREDIT SERVICES, FLCA, as a Voting Participant pursuant to Section
9.07(D) of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

UNITED FCS, FLCA, D/B/A FCS COMMERCIAL FINANCE GROUP, as a Voting Participant
pursuant to Section 9.07(D) of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

FRONTIER FARM CREDIT, ACA, as a Voting Participant pursuant to Section 9.07(D)
of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

NORTHWEST FARM CREDIT SERVICES, FLCA, as a Voting Participant pursuant to
Section 9.07(D) of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

FARM CREDIT WEST, FLCA, as a Voting Participant pursuant to Section 9.07(D) of
the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

FARM CREDIT MID-AMERICA, FLCA, as a Voting Participant pursuant to Section
9.07(D) of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

AMERICAN AGCREDIT, FLCA, as a Voting Participant pursuant to Section 9.07(D) of
the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

FARM CREDIT EAST, ACA, as a Voting Participant pursuant to Section 9.07(D) of
the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

FARM CREDIT SERVICES OF AMERICA, FLCA, as a Voting Participant pursuant to
Section 9.07(D) of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

MIDATLANTIC FARM CREDIT, FLCA, as a Voting Participant pursuant to Section
9.07(D) of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

AGCHOICE FARM CREDIT, FLCA, as a Voting Participant pursuant to Section 9.07(D)
of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]





[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]

 

BADGERLAND FINANCIAL, FLCA, as a Voting Participant pursuant to Section 9.07(D)
of the Credit Agreement

 

By:
     Name:

     Title: 

 

 

 

 

 

 

 

 

 

[Signatures Continue on Next Page.]

 

 

 

 

[Joinder Agreement and Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A TO JOINDER AGREEMENT

 

 

 

 

 

 

Name of Lender

Type of Commitment

Amount

Domestic Lending Office

Eurodollar Lending Office

CoBank, ACB

New Term Commitment of Series C

$11,000,000.00

5500 South Quebec Street, Greenwood Village, CO 80111

5500 South Quebec Street, Greenwood Village, CO 80111

Fifth Third Bank

New Term Commitment of Series C

$7,000,000.00

142 West 57th Street, 16th Floor, New York, NY 10019

142 West 57th Street, 16th Floor, New York, NY 10019

Royal Bank of Canada

New Term Commitment of Series C

$5,000,000.00

Three World Financial Center 200 Vesey Street New York, NY 10281-8098

Three World Financial Center 200 Vesey Street New York, NY 10281-8098

Branch Banking and Trust Company

New Term Commitment of Series C

$5,000,000.00

8200 Greensboro Drive, Suite 800, Mclean, VA 22102

8200 Greensboro Drive, Suite 800, Mclean, VA 22102

 

 

Total: $28,000,000.00

 

 

 

 



 

--------------------------------------------------------------------------------